Appeal by the employer and its carrier from a decision and award of death benefits by the Workmen’s Compensation Board *602on the grounds that there is no substantial evidence to support the board’s findings of industrial accident and causal relationship. Decedent, a 56-year-old carpenter, died from a subarachnoid hemorrhage. It is undisputed that on the day he was stricken decedent was working in an enclosed area where the air was made noxious by the heating arrangement. There is also testimony that decedent felt ill during the morning and vomited both after lunch and on returning home and substantial medical testimony to the effect that this retching and vomiting, considering decedent’s medical history, could have caused a blood vessel in the brain to rupture resulting in the fatal hemorrhage. While there is also medical testimony denying any relationship between decedent’s cerebral accident and his employment, the choice as to which medical opinions should be accepted resides in the board (Matter of Palermo v. Gallueci é Sons, 5 N Y 2d 529). Decision and award unanimously affirmed, with costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.